Heisel, J.,
charging the jury:
In this case the accused, William Fitzsimmons, is charged with the larceny of certain paper money of the aggregate value of two hundred arid fifty dollars from one William E. Hance.
[1, 2] Larceny is the felonious taking and carrying away of the property or goods of another without the consent of the owner and with the intention on the part of the taker to convert them to his own use. There is a species of larceny that is known as larceny by trick; that is, where the felonious or wrongful taking is brought about by reason of some deception upon the part of the taker practiced upon the owner of the goods, whereby he gets the possession of the goods. The law says that if a man gets property from another in that way for the purpose of converting it to his own use he is guilty of larceny.
In this case the state charges that the defendant took three diamonds after they had been selected and purchased from him by the prosecuting witness, and substituted in place of them three worthless pieces of glass, and in that manner got possession of two hundred and fifty dollars, the property of the prosecuting witness.
[3] The defendant denies that he had anything to do with the transaction, and claims he was not in Wilmington at the time. The only disputed point in this case is whether or not the accused is the man who substituted the pieces of glass for the diamonds. You have heard all of the evidence, if you are satisfied beyond a reasonable doubt that the accused is the man who committed the offense' charged in the indictment and you also believe the other facts testified to by witnesses for the state, you should find this defendant guilty; otherwise, you should find him not guilty.
Verdict guilty.